EXHIBIT 10.4

ADDENDUM TO DISTRIBUTION AGREEMENT
BETWEEN
MICRO LINEAR CORPORATION
AND
Clavis Company
Macnica, Inc.

          THIS ADDENDUM TO DISTRIBUTION AGREEMENT is made as of the 5th day of
December, 2005, by and between Micro Linear Corporation, a Delaware corporation
(the “MANUFACTURER”), and Clavis, a division of Macnica, Inc., a Japanese
corporation (“DISTRIBUTOR”).

          WHEREAS, the Manufacturer and Distributor are parties to a
Distribution Agreement dated November 30th, 2004 (the “Distribution Agreement”)
and the parties desire to amend and supplement the terms and conditions of the
Distribution Agreement.

          NOW, THEREFORE, in consideration of these premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

          1.     The following two paragraphs are added as Section 8.1 and 8.2
to the Distribution Agreement:

8.1. Compliance with Law.  The parties will at all times comply with all
applicable foreign, U.S., state and local laws, rules and regulations relating
to the execution, delivery and performance of this Agreement.  Each party agrees
that it will not export or reexport, resell, ship, or divert or cause to be
exported or reexported, resold, shipped, diverted directly or indirectly any
software, documentation, or technical data incorporating any software to any
county for which the government (or any agency thereof) of the United States, or
any foreign sovereign government with competent jurisdiction requires an export
license or other governmental approval without first obtaining such license or
approval.

8.2. No Gratuity; FCPA.   The Distributor will not offer or give any gratuity to
induce any person or entity to enter into, execute or perform this Agreement or
any other agreement with the Manufacturer.  The Distributor further represents
that it has knowledge and understanding of the Foreign Corrupt Practices Act of
the United States of America (“FCPA”), and that in accordance with the FCPA,
Distributor represents that no principal partner, officer, director or employee
of the Distributor is currently serving in an official position on any
governmental body of any country (other than the U.S.)  in which Distributor
provides goods or services for the Manufacturer (“Official Position”), if such
person in his official capacity may have the opportunity by virtue of his
Official Position to place Manufacturer in violation of the provisions of the
FCPA.  If Distributor does currently have, or in the future should have a
principal partner, officer, director or employee of the Distributor serving in
an Official Position but cannot determine is such person in his official
capacity may act in a manner that would place Manufacturer in violation of the
provisions of the FCPA, Distributor agrees to notify Manufacturer of such
person(s) and provide Manufacturer with the details of the responsibilities of
that person’s Official Position.

--------------------------------------------------------------------------------




The Distributor agrees that it will not, in the conduct of its performance under
this Agreement, and with regard to any funds, assets, or records relating
thereto, offer, pay, give, or promise to pay or give, directly or indirectly,
any payment or gift of any money or thing of value to (i) any non-U.S.
government official to influence any acts or decisions of such official or to
induce such official to use his influence with the local government to effect or
influence the decisions of such government in order to assist the Distributor in
its performance of its obligations under this Agreement or to benefit the
Manufacturer; (ii) any political party or candidate for public office for such
purpose; or (iii) any person if the Distributor knows or has reason to know that
such money or thing of value will be offered, promised, paid, or given, directly
or indirectly, to such money or thing of value will be offered, promised, paid,
or given, directly or indirectly, to any official, political party, or candidate
for such purpose.  In the event of any breach by the Distributor of this Section
8.2, then (1) the Manufacturer will have a lawful claim against the Distributor
for any funds and/or the value of property paid by the Distributor in breach of
this provision, (2) the Distributor will automatically surrender any claim for
fees and other payments due under this Agreement, (3) the Distributor with
indemnify and hold the Manufacturer harmless from and against any and all
claims, costs, expenses, penalties, fines and all other liabilities relating to
any and all such breaches, and (4) such breach shall constitute a material
breach entitling the Manufacturer to immediately terminate this Agreement
without liability of any kind to the Distributor, notwithstanding any other
provision of this Agreement.

          2.     Except as expressly modified herein, the Distribution Agreement
shall remain in full force and effect.

          This Addendum may be executed in counterparts, each of which shall be
an original, but all of which together shall constitute one and the same
instrument.

[Remainder of this page is intentionally left blank.]

2

--------------------------------------------------------------------------------




Understood and Agreed:

Micro Linear Corporation

 

Clavis Company, a division of Macnica, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel C. Weinblatt

 

By:

/s/ Hiromi Ohkuma

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Daniel C. Weinblatt

 

Name:

Hiromi Ohkuma

 

 

 

 

 

Title:

Corporate Controller

 

Title:

Company President

 

 

 

 

 

Date:

December 5, 2005

 

Date:

January 11, 2006

3

--------------------------------------------------------------------------------